UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6859


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MAURICE TAFT GIBSON, a/k/a Mo,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:05-cr-00126-1; 1:11-cv-00024)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Taft Gibson, Appellant Pro Se. Negar M. Kordestani, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Taft Gibson seeks to appeal the district court’s order denying his Fed. R.

Civ. P. 60(b) motion for relief from the court’s prior order denying relief on his 28 U.S.C.

§ 2255 motion. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Gibson has not made

the requisite showing. The claim Gibson raised in his Rule 60 motion challenged the

validity of his sentence, and, thus, the motion should have been construed as a successive

§ 2255 motion. See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005); United States v.

McRae, 793 F.3d 392, 397-99 (4th Cir. 2015). Absent prefiling authorization from this

court, the district court lacked jurisdiction to entertain Gibson’s successive § 2255 motion.

See 28 U.S.C. §§ 2244(b)(3), 2255(h). Accordingly, we deny Gibson’s motion for a

certificate of appealability and dismiss the appeal.



                                               2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3